Citation Nr: 0736212	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-41 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hip, knee 
and ankle disabilities, to include whether the injuries 
sustained in an accident in April 1981 were incurred in the 
line of duty.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and P.E.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1982.

By letter dated in January 2000, the Regional Office (RO) 
informed the veteran that his claim for service connection 
for injuries sustained in an accident in April 1981 was 
denied since the injuries were not incurred in the line of 
duty.  The veteran submitted a notice of disagreement, and 
the RO issued a statement of the case in May 2000, but a 
substantive appeal was not received.  A July 2005 rating 
action concluded that new and material evidence had not been 
submitted to reopen claims for service connection for hip, 
knee and ankle disabilities.  The veteran filed a timely 
appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  By letter dated January 2000, the RO informed the veteran 
that service connection for injuries sustained in an accident 
in April 1981 was denied because they were not incurred in 
the line of duty.  The veteran did not perfect an appeal of 
this decision.

2.  The evidence added to the record since the January 2000 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's decision of January 2000, which denied service 
connection for residuals of injuries sustained in an accident 
in April 1981, is final.  38 U.S.C.A.§ 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2007).  

2.  The evidence received since the January 2000 decision is 
not new and material to reopen the appellant's claim for 
service connection for residuals injuries to the hip, knee 
and ankle, to include whether such injuries were incurred in 
the line of duty.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, in an April 2005 letter, the RO provided notice 
to the veteran regarding the bases for the prior denials of 
service connection, as well as what information and evidence 
constitutes new and material evidence, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  A March 2006 letter 
advised the veteran of the evidence needed to establish a 
disability rating and effective date.  The claim was last 
readjudicated in November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
available service medical records and post-service VA 
outpatient treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, the available 
service medical records, and VA medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that this is a rebuilt claims 
folder.  Not all the service medical records are of record.  
In cases such as these, the VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects. 38 C.F.R. 
§ 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m). 

In the present appeal, service connection was most recently 
denied for residuals of injuries to the hip, knee and ankle 
in January 2000.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
each of these determinations.  In order to do so, the Board 
will summarize the evidence that was of record pertaining to 
the claim at the time each of those decisions, and the 
evidence presented subsequently.  

The RO denied the appellant's claims for service connection 
for hip, knee and ankle disabilities in January 2000 on the 
basis that the injuries were not incurred in the line of 
duty.  In this regard, the available service medical records 
show that the veteran was injured in April 1981.  It was 
noted that he was sitting on railroad tracks and was hit by a 
train.  He sustained multiple injuries, including a fracture 
of the left pelvis.  A June 1982 physical therapy visit 
reveals that the veteran had limited left hip internal 
rotation and left ankle dorsiflexion.  The diagnoses on a 
physical evaluation board in August 1982 included ankylosis 
of the left hip, moderate, due to trauma.  It was indicated 
that the condition was not ratable due to misconduct.  It was 
specifically indicated that the disability was due to 
intentional misconduct.  

In a June 1999 statement, the veteran's representative 
acknowledged that the veteran was attending a party on a 
beach.  It was indicated that the party was loud, with music 
and the sounds of waves hitting the beach.  The 
representative related that the veteran said that he did not 
have all that much to drink, and that he did not hear the 
approaching train.  The veteran also reportedly stated that 
he remembered being struck and that was all.  

The Board points out that the January 2000 letter informed 
the veteran that the evidence considered included the service 
medical records and records from Mission Community Hospital.  
The statement of the case issued in May 2000 noted that the 
evidence include a blood alcohol level of greater than 0.1%, 
a level that denoted intoxication.  

The evidence received subsequent to the January 2000 
determination essentially consists of the veteran's 
statements, to include his testimony at a hearing before the 
undersigned.  He testified that he had been stationed in the 
Philippines and that he spent much of his time there in the 
jungle.  He claimed that, while still in service, but after 
he returned to the United States, he was depressed because he 
did not feel he belonged anywhere.  He asserted that his 
depression was relieved by fighting and drinking.  He 
acknowledged being at the party in April 1981, and stated 
that there were 400 people present.  He insisted he became 
severely drunk and got hit by a train.  He maintained that he 
could not see the train as it came around a cliff.  He also 
argued that his alcoholism in service was due to his 
depression which went untreated while in service.  The Board 
observes that this is inconsistent with the June 1999 
statement of the veteran's representative that he had not 
consumed much alcohol at the party.

The Board points out that the RO attempted to obtain an 
accident report from the Orange County Sheriff's Department, 
but the department did not have a record of the incident.

No evidence has been submitted that would support a 
conclusion that the injuries the veteran sustained in the 
April 1981 accident were incurred in the line of duty.  The 
veteran's argument that he suffered from depression which led 
to his drinking is not competent evidence.  The veteran, 
while competent to describe his symptoms, is not competent to 
provide a diagnosis or etiology of a disorder.  As a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The additional evidence does not raise a reasonable 
possibility that hip, knee or back disabilities were incurred 
in the line of duty, when considered in conjunction with the 
record as a whole.  The Board concludes, therefore, that the 
evidence is not new and material, and the claim for service 
connection for hip, knee and ankle disabilities is not 
reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for hip, knee and ankle 
disabilities, to include whether the veteran's injuries were 
incurred in the line of duty, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


